                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

NEWSTAR SOURCING AND
SERVICE, LLC,
                                                        8:19CV226
                   Plaintiff,

      vs.                                                ORDER

DAVID PATEE, DANIEL PATEE, and
CONSUMERS SUPPLY
DISTRIBUTING, LLC,

                   Defendants.


      IT IS ORDERED that the motion to withdraw filed by Michael S. Dove and
the law firm of Gislason & Hunter LLP, as counsel for Plaintiff NewStar Sourcing
and Service, LLC, (Filing No. 19), is granted. Michael S. Dove shall no longer
receive electronic notice in this case.


      August 8, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
